Citation Nr: 1121983	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-46 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected far advanced inactive tuberculosis with lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for far advanced inactive tuberculosis with lobectomy, evaluated as 60 percent disabling since May 28, 2002.

2.  The Veteran has work experience as an accountant and book keeper.

3.  The weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of far advanced inactive tuberculosis with lobectomy.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

Service connection is currently in effect for far advanced inactive tuberculosis with lobectomy, evaluated as 60 percent disabling since May 28, 2002.  Thus, the Veteran meets the threshold disability requirement for consideration of a TDIU.

The Veteran testified that he graduated from high school and attended 2 years of college during which he took some accounting and book keeping courses.
The record establishes that the Veteran has work experience as an accountant and book keeper.  The Veteran further testified that shortness of breath and fatigue led to him getting rid of his cleaning business in 1993.  He reported that he could walk about 50 feet and that he was "fizzled" just from coming to the hearing so he did not think that he could go to work and do an accounting job.  In his notice of disagreement, the Veteran noted that when ascending stairs he has to rest half way up and that he wakes at night coughing and short of breath.  He also reported fatigue.

In a July 2007 letter, Dr. Hays (who had been treating the Veteran since April 2002) noted that the Veteran had a history of having contracted tuberculosis and underwent a right upper lung lobectomy.  According to Dr. Hays, the Veteran's current symptoms of dyspnea on exertion limited his ability to perform physical work.  Doctor Hays opined that the Veteran was disabled on this basis.  

The Veteran was afforded a VA examination in March 2008.  During that examination, the Veteran reported that he graduated from high school and worked in a tannery prior to being drafted into the Army.  After his service, the Veteran returned to the tannery and then became an accountant for a department store.  He held this position for 26 years until he retired.  He then ran a cleaning service until 1993 when his son took over the business.  The Veteran continued to work as a consultant doing the books for the cleaning business until 2007.  The Veteran got dyspnea on walking up 1 flight of stairs and estimated that he could walk up to 50 feet without developing dyspnea.  The examiner noted that this correlates with the metabolic equivalent of 2.0 METS.  

Overall, the evidence shows that the Veteran has trouble even ascending a single flight of stairs or walking short distances.  This would make it difficult for the Veteran to commute to work or to complete a full day's work even at a sedentary job.  His service-connected disability also appears to affect his sleep.  Given the above, the Board finds that with reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.


ORDER

A TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


